576 F.2d 572
Alphonso C. WIGGINS, Appellant,v.Lawrence A. MURPHY, Clerk of the Court, Criminal Court ofBaltimore, Donald D. Pomerleau, PoliceCommissioner and William F. Rochford,Director, Central RecordsDivision, Appellees.
No. 77-2174.
United States Court of Appeals,Fourth Circuit.
Argued May 5, 1978.Decided June 1, 1978.

Peter S. Smith, Baltimore, Md.  (Adrienne E. Volenik, Frank C. Derr, Third Year Law Student, Vail A. Kaufman, Third Year Law Student, Maryland Juvenile Law Clinic, on brief), for appellant.
John P. Stafford, Jr., Asst. Atty. Gen., Baltimore, Md.  (Francis B. Burch, Atty. Gen. of Md., Clarence W. Sharp, Asst. Atty. Gen., Chief, Crim. Div., Baltimore, Md., on brief), for appellees.
Before BUTZNER and HALL, Circuit Judges, and NORTHROP, District Judge.*
PER CURIAM.


1
The plaintiff brought this action pursuant to 42 U.S.C. § 1983 seeking to have six state criminal convictions declared illegal and expunged from his records.  Citing the fact that the plaintiff had tried the same issues in state court and lost, the district court dismissed the action on the basis of either "res judicata, full faith and credit, or outright lack of jurisdiction . . . ."  We affirm the dismissal, but only on the basis of res judicata.


2
This court recently held that the doctrine of res judicata does apply to § 1983 actions.  Rimmer v. Fayetteville Police Department, 567 F.2d 273, 276 (4th Cir. 1977).  We perceive no reason why res judicata should not bar the relitigation in this case of the same issues which were decided by the state courts.  Accordingly, for the reasons stated herein, the judgment of the district court is


3
AFFIRMED.



*
 Chief Judge of the United States District Court for the District of Maryland, sitting by designation